REVERSE and RENDER and Opinion Filed May 12, 2022




                                   S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00377-CV

                 CITY OF GARLAND, TEXAS AND
           GARLAND CIVIL SERVICE COMMISSION, Appellants
                               V.
                      JON JORDAN, Appellee

                 On Appeal from the 134th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-20-12515

                         MEMORANDUM OPINION
                    Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Reichek
      This is an interlocutory appeal from the trial court’s denial of the plea to the

jurisdiction filed by the City of Garland, Texas, and the Garland Civil Service

Commission (collectively the “Commission”). In a single issue, the Commission

contends the trial court erred in denying its plea because the court has no subject

matter jurisdiction over Jon Jordan’s claims against it. Because we conclude there

is no waiver of governmental immunity with respect to Jordan’s claims, we reverse

the trial court’s denial of the Commission’s plea and render judgment dismissing

Jordan’s suit.
                                    Background

      At issue in this case is a promotional examination given by the Commission

on August 11, 2020. On that date, Jordan took the fire driver promotional exam. At

that time, Jordan had been employed as a firefighter for the City for seventeen years

and had taken a promotional examination on four previous occasions.

      The August 2020 test was administered at the Granville Arts Center in

downtown Garland. Jordan selected a seat at one of the tables provided and could

see a digital clock from the seat he chose. Jordan stated the clock was offset from

his view, making it difficult to see the minutes on the clock face. He did not know

if moving his seat would have helped him view the clock better, but he was satisfied

with where he was sitting.

      Jordan was given a set of written “General Instructions” for the exam that

stated, among other things, the examination would last ninety minutes and there

would be a “fifteen (15) minute warning during the course of the examination.”

Additional “Fire Promotional Examination Instructions” were read aloud over the

public address system. These additional, verbal instructions reiterated that the exam

would last for ninety minutes and gave detailed directions regarding use of the

Scantron answer sheets. Finally, the written instructions at the beginning of the test

booklet for the fire driver promotional examination stated,

            Write your name and today’s date in the appropriate blanks
      provided on the answer sheet. Read each of the following questions
      carefully. After reading the question, select the best answer for the

                                         –2–
         question. . . . Mark the letter of your selection in the appropriate space
         on the answer sheet provided to you.

         The exam at issue had 100 questions. Jordan understood that his answers had

to be recorded on the Scantron answer sheet and, based on his past experience, he

assumed his test would be graded using only the answer sheet. The test-taking

strategy Jordan used that day was to first go through the test booklet and answer the

questions he could answer easily by marking the answer in the booklet. He circled

the questions he could not answer easily. Jordan then went back through the test

booklet and answered the questions he had previously circled by marking the answer

in the booklet. Jordan then reviewed the booklet a third time to make sure he had

not missed anything. After going through the booklet three times, Jordan began to

transfer his answers from the test booklet to the Scantron answer sheet. Jordan stated

the fifteen-minute warning was important to him because he planned to use the last

fifteen minutes of the exam to transfer his answers from the test booklet to the answer

sheet.

         Kristen Smith, a managing director with the Commission, served as a proctor

for the examination. Instead of giving a fifteen-minute warning as stated in the

written instructions, Smith gave a warning “roughly 30 minutes prior to the end of

the exam.” Jordan does not dispute that a thirty-minute warning was given.

         When Smith announced the end of the examination after ninety minutes,

Jordan was the only test-taker still left in the room. At that point, Jordan had

transferred only eighty-eight of his answers from the test booklet to his answer sheet,
                                         –3–
leaving twelve answers on the Scantron answer sheet blank. Smith approached

Jordan to retrieve his exam and Jordan advised her that she failed to give the fifteen-

minute warning. According to Jordan. Smith responded that she had given him a

thirty-minute warning instead.

      When Jordan’s exam was graded, he was not given credit for any correct

answers to questions 89 – 100 because he did not transfer his answers to those

questions to the answer sheet. Jordan’s score on the exam without those answers

was not high enough to place him on the eligibility list for a promotion.

      Pursuant to the rules and regulations adopted by the Commission, Jordan filed

an appeal seeking to “correct his score.” Jordan’s protest was made on the basis that

he was unable to clearly see a clock during the test and the proctor failed to give him

the fifteen-minute warning specified in the general instructions for the examination.

Jordan presented his appeal to the Commission at its August 25, 2020 meeting and

requested he be given credit for the correct answers that were marked in his test

booklet. Although Jordan never received an official decision from the Commission

regarding his appeal, his score on the examination and his place on the eligibility list

were not changed.

      Jordan brought this suit asserting claims against the Commission for (1)

“Denial of Right to Petition and Statutory Grievance Rights,” (2) “Denial of Due

Course of Law,” and (3) declaratory judgment. Jordan also requested injunctive and

mandamus relief to compel the Commission to re-grade his exam and accept the

                                          –4–
answers marked solely in the test booklet. Finally, Jordan requested an order

compelling the Commission to provide him with “such promotion, compensation,

and benefits that [he] would have received if he had been placed on the verified

promotional examination ‘Eligibility List’ according to his adjusted ‘Raw Score.’”

If the requested equitable remedies were not allowed, Jordan alternatively sought

damages “including lost wages, loss of employment benefits, pecuniary losses,

emotional pain, suffering, mental anguish, inconvenience, damage to his reputation,

and other damages”

       In response to Jordan’s petition, the Commission filed a plea to the jurisdiction

arguing “there is no jurisdiction for a fire fighter or police officer to appeal the ruling

of the Commission regarding the grading of a promotional examination to the district

court.” Both the Commission and Jordan filed briefs and evidence considering the

jurisdictional issue. Following a hearing, the trial court denied the Commission’s

plea. This appeal followed.

                                        Analysis

       In a single issue, the Commission contends the trial court erred in denying its

plea to the jurisdiction because there is no waiver of governmental immunity for

claims concerning the grading of a promotional examination.               A plea to the

jurisdiction is a dilatory plea by which a party challenges the trial court’s jurisdiction

to determine the subject matter of the action. Bland Indep. Sch. Dist. v. Blue, 34

S.W.3d 547, 554 (Tex. 2006). The purpose of the plea is to defeat a claim without

                                           –5–
regard to whether it has merit. Id. We review a trial court’s order denying a

jurisdictional plea based on governmental immunity de novo.            Tex. Nat. Res.

Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002). In performing

our de novo review, we consider only the pleadings and evidence pertinent to the

jurisdictional inquiry. Cty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002).

The plaintiff has the burden to allege facts showing the trial court has subject matter

jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.

1993).

      In Texas, governmental immunity deprives a trial court of subject matter

jurisdiction over claims against the State and certain governmental units unless the

State affirmatively waives immunity and consents to suit. Tex. Dep’t. of Parks &

Wildlife v. Miranda, 133 S.W.3d 217, 224 (Tex. 2004). When a governmental

defendant challenges jurisdiction on immunity grounds, the plaintiff has the burden

to affirmatively demonstrate the court’s jurisdiction by alleging a valid waiver of

immunity. Dallas Area Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003).

Immunity is waived only by clear and unambiguous language. TEX. LOC. GOV’T

CODE ANN. § 311.034. “The central test for determining jurisdiction is whether the

‘real substance’ of the plaintiff’s claims fall within the scope of a waiver of immunity

from suit.” Tex. Parks & Wildlife Dept. v. Sawyer Trust, 354 S.W.3d 384, 389 (Tex.

2011).



                                          –6–
      In this case, the relevant waiver of immunity is found in Chapter 143 of the

Texas Local Government Code. Chapter 143 governs municipal civil service for

firefighters and police officers and, among other things, sets out the requirements

for the examinations that determine a firefighter’s or police officer’s eligibility for

promotion. TEX. LOC. GOV’T CODE ANN. § 143.021 (with few exceptions, position

may be filled only from an eligibility list that results from an examination).

Promotional examination questions must be taken from posted source materials, and

the test must be composed in a manner that allows the grading to be “promptly

completed after the examination is over.” Id. § 143.032(f). “The fairness of the

competitive promotional examination is the responsibility of the commission, the

director, and each municipal employee involved in the preparation or administration

of the examination.” Id. § 143.032(g)

      Section 143.034, entitled “Review and Appeal of Promotional Examination,”

allows a candidate who has taken a promotional exam to review his test and answers,

the grading, and the source material after the examination is completed. Id. §

143.034. If the candidate is dissatisfied following his review, he may appeal to the

commission. Id. § 143.034.

      Separate from the promotional examination review process, section 143.015

generally provides that, “[i]f a fire fighter or police officer is dissatisfied with any

commission decision, the fire fighter or police officer may file a petition in district

court asking that the decision be set aside” Id. § 143.015. The appeal to the district

                                          –7–
court is by trial de novo and “relief may include reinstatement or promotion with

back pay if an order of suspension, dismissal, or demotion is set aside.” Id. §

143.015(b).

      This Court addressed the scope of section 143.015’s waiver of immunity as

applied to promotional examinations in Moore v. Firefighters’ and Police Officers’

Civil Serv. Comm’n of Mesquite, 809 S.W.2d 527 (Tex. App.—Dallas 1991, writ

denied). In Moore, we concluded that, although section 143.015 states a firefighter

or police officer may appeal any commission decision to the district court, the

decision being appealed must be a final decision. Id. at 531. Decisions regarding

how promotional examinations are conducted and graded are not final decisions

concerning a promotion, but merely a step in the process of making a final decision.

See id. Because there is no waiver of immunity for decisions concerning the

examination process, the Commission is “the final arbiter with respect to grades and

the method of grading” promotional examinations. Id. at 529 (quoting R. Miller,

TEXAS FIREMEN’S AND POLICEMEN’S CIVIL SERVICE LAW § 42 (1989)).

      Jordan appears to concede that section 143.015 does not provide a waiver of

immunity for his claims. He contends instead that his suit does not challenge a

“grading decision,” but asserts the promotional examination was conducted

“illegally” in violation of chapter 143. Additionally, Jordan states his suit asserts

claims against the Commission for denial of his right to petition, denial of his

statutory grievance rights, and denial of due course of law based on the

                                        –8–
Commission’s failure to properly address his initial appeal. Jordan then generally

points to the Texas Uniform Declaratory Judgment Act (“DJA”), sections 24.007

and 24.008 of the Texas Government Code, section 180.006 of the Texas Local

Government code, and various provisions of the Texas Constitution as providing

waivers of immunity for these claims. We address each of these alleged waivers of

immunity in turn.1

       The DJA waives governmental immunity against claims that a statute or

ordinance is invalid. City of McKinney v. Hank’s Restaurant Grp, L.P., 412 S.W.3d

102, 112 (Tex. App.—Dallas 2013, no pet.). The DJA does not waive immunity

against claims seeking a declaration of the claimant’s rights under a statute or an

interpretation of an ordinance. Id. The DJA also does not waive a governmental

entity’s immunity against a claim that governmental actors have violated the law.

Id. If a plaintiff’s declaratory judgment action merely challenges an individual’s

actions under a statute, there is no waiver of the state’s or a state agency’s

governmental immunity. Tex. Transp. Comm’n v. City of Jersey Vill., 478 S.W.3d

869, 877–78 (Tex. App.—Houston [14th Dist.] 2015, pet. denied).



   1
      Jordan argues the Commission waived its right to challenge some of these asserted bases of
jurisdiction by not addressing them in its plea to the jurisdiction or its brief on appeal. Subject
matter jurisdiction is fundamental, however, and may be addressed on appeal regardless of whether
the issue was presented below or in the briefing. See Dallas Cty. Appraisal Dist. v. Funds
Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ denied) (subject matter
jurisdiction may be addressed sua sponte for the first time on appeal); see also Tex. Ass’n of Bus.
v. Tex. Air. Control Bd., 852 S.W.2d 440, 445 (Tex. 1993) (subject matter jurisdiction may not be
waived by parties).
                                               –9–
      Jordan’s live pleading states, “Plaintiff requests declaratory relief from this

Court to interpret Defendant Commission’s Rules and Regulations, that are

effectively ordinances or statutes, . . . and he seeks determinations that Defendant

Commission’s Rules and Regulations have been illegally applied.” Thus, Jordan’s

own characterization of his claims affirmatively demonstrates the relief he is seeking

is outside the scope of the DJA’s waiver of immunity. See Hank’s, 412 S.W.3d 112.

Interpretations of the applicable rules, and declarations that they were incorrectly

applied, are exactly the types of claims from which the government is immune. Id.

      Although a section of Jordan’s petition is entitled “Plaintiff Alleges that

Defendants’ Rules and Regulations Violate Texas Law,” it is clear from the

substance of his allegations that he is not alleging a particular rule or regulation is

invalid. Instead, he alleges the Commission’s rules and regulations, “if applied to

deny him his grievance rights,” violate Texas law that guarantees his right to petition

the government for redress of his grievances. See Tex. Const. art. I, § 27.

      Jordan does not dispute the Commission’s rules and regulations provided him

with an opportunity to present his grievances regarding the manner in which the

August 2020 promotional exam was conducted.             See City of Garland, Texas

Firefighters’ and Police Officers’ Civil Service Commission Rules and Regulations,

LR 143.034 (Feb. 4, 2020). Furthermore, the Commission’s rules specifically

provide for a review of the examination instructions in the promotional examination

appeal process. Id. LR 143.034(D). The focus of Jordan’s challenge is on the

                                        –10–
Commission’s rule that limits the factors the Commission may consider when

deciding a candidate’s appeal of his exam results.

        Under Local Rule 143.034(B)(3), the Commission may consider only matters

concerning the propriety of the exam’s questions and answers when determining an

individual candidate’s appeal. Id. LR 143.034(B)(3).2 Jordan alleges that, by

“arbitrarily and narrowly limiting its jurisdiction over promotion appeals,” the

Commission has violated his right to seek redress of his grievances. The core of

Jordan’s complaint is not that the Commission’s rules rendered him unable to voice

his grievances, but that his particular grievances do not provide him with grounds to

have his individual grade altered. Cf. Office of Pub. Counsel v. Tex. Auto. Ins. Plan,

860 S.W.2d 231, 236 (Tex. App.—Austin 1993, writ denied) (right to petition

government only guarantees access to government’s ear, not favorable response).

Jordan’s request for declaratory judgment, therefore, is simply a rephrasing of his

claim that the Commission should have responded to his appeal by re-grading his

examination. As discussed above, there is no waiver of immunity for claims

regarding the grading of a promotional exam. See Moore, 809 S.W.2d at 531. The

DJA “does not enlarge the trial court’s jurisdiction, and a request for declaratory

relief does not alter a suit’s underlying nature.” City of Jersey Vill., 478 S.W.3d at


    2
       LR 143.034(B)(3) states “The Commission shall consider only the following factors in support of an
appeal: (a) whether the answer which is approved (‘keyed’) for the question is clearly incorrect; (b) whether
there exists other answers provided to the question which are clearly equal to the approved answer; or (c)
whether a typographical, copying, or other error significantly alters the meaning of the question or answer
and which invalidates the approved answer.”
                                                   –11–
876. We conclude the DJA does not provide a waiver of governmental immunity

for Jordan’s claims.

       Jordan next cites to sections 24.007 and 24.008 of the Texas Government

Code and Article V, Section 8, of the Texas Constitution as waiving the

Commission’s governmental immunity.               These provisions outline the original

jurisdiction of the district courts to hear and determine cases. Tex. Const. art. V,

§ 8; TEX. GOV’T CODE ANN. §§ 24.007–.008. Jordan does not explain how these

provisions contain a clear and unambiguous waiver of the Commission’s

governmental immunity. Instead, he contends the City judicially admitted these

provisions grant the trial court subject matter jurisdiction when it filed a lawsuit in

2015 against firefighters accused of cheating on a promotional examination.

Although the pleadings from that suit are not in the record, Jordan alleges the City

invoked sections 24.007 and 24.008 and Article V, Section 8, as providing

jurisdiction over its claims. Based on this, Jordan argues the Commission3 is

estopped from re-litigating the issue of the trial court’s jurisdiction to hear

complaints about its promotional exam practices. There are multiple problems with

this contention.

       First, there is nothing in the record to show the claims asserted in the 2015

lawsuit are substantively similar to the ones at issue here. See Brown v. Sanchez,


   3
      Jordan alleges the City’s actions are binding on the Commission because the parties are in
privity.
                                             –12–
No. 05-17-01308-CV, 2018 WL 2979849, at *2 (Tex. App.—Dallas June 14, 2018,

pet. denied) (mem. op.). Second, a party can judicially admit only matters of fact,

not questions of law. City of Webster v. Hunnicutt, No. 14-20-00421-CV, 2022 WL

1111872, at *6 (Tex. App.—Houston [14th Dist.] Apr. 14, 2022, no pet. h.). And

finally, it has long been held that a court cannot acquire subject matter jurisdiction

by estoppel. Wilmer-Hutchins Indep. Sch. Dist. v. Sullivan, 51 S.W.3d 293, 294–95

(Tex. 2001). Jordan’s reliance on the City’s alleged judicial admission is, therefore,

unavailing.

      Jordan next points to section 180.006 of the Texas Local Government Code

which waives immunity from suits by police officers and firefighters seeking to

recover monetary benefits authorized by a provision of chapter 141, 142, or 143 of

the local government code. TEX. LOC. GOV’T CODE ANN. § 180.006; City of San

Antonio v. Caruso, 350 S.W.3d 247, 251 (Tex. App.—San Antonio 2011, pet.

denied). The only monetary benefits Jordan seeks to recover are the wages and

benefits he would have been paid if his exam had been re-graded and he was granted

a promotion. Absent a re-grading and promotion, Jordan makes no assertion that he

has been denied any monetary benefits authorized by a provision of chapter 141,

142, or 143 of the local government code.

      Jordan cannot “bootstrap” jurisdiction over his grading claim to section

180.006’s waiver of immunity. Jordan has no claim under section 180.006 unless

his exam is re-graded. Because the Commission has the final say with respect to

                                        –13–
Jordan’s grade on the promotional examination, Jordan does not have a viable claim

under section 180.006.

      Jordan’s reliance on the Texas Constitution for jurisdiction is also untenable.

There is no implied private right of action for damages against governmental entities

for violations of the Texas Constitution. City of Beaumont v. Bouillion, 896 S.W.2d

143, 149 (Tex. 1995).       And, while a suit for equitable remedies based on a

governmental entity’s violations of constitutional rights is not prohibited, to

overcome immunity the plaintiff must plead a viable constitutional claim. Id.;

Andrade v. NAACP of Austin, 345 S.W.3d 1, 11 (Tex. 2011).

      Jordan’s petition cites to two constitutional provisions as the basis of his

claims: article I, section 3 and article I, section 19. Article I, section 3 of the Texas

Constitution provides the state’s citizens with equal rights and equal protection

under the law. See Tex. Const. art, I, § 3. Other than reciting the language of the

provision, Jordan’s petition contains no allegations that could be construed as an

assertion that his constitutional right to equal protection was violated.

      Article I, section 19 provides that “[n]o citizen of this State shall be deprived

of life, liberty, property, or privileges or immunities, or in any manner

disenfranchised, except by due course of the law of the land.” Tex. Const. art, I, §

19. Before any substantive or procedural due-process rights attach, however, the

plaintiff must have a liberty or property interest that is entitled to constitutional

protection. San Benito Consol. ISD v. Leal, No. 13-20-00569-CV, 2022 WL

                                         –14–
243725, at *7 (Tex. App.—Corpus Christi–Edinburg Jan. 27, 2022, no pet. h.) (mem.

op.). “Mere expectancy in a property interest will not suffice; the property interest

must be vested.” Id.

      In this case, Jordan’s only alleged property interest is in the promotion to

which he claims he is entitled. This is not a vested property interest because, at best,

Jordan had only an expectancy of being promoted. See id. at *8. Procedural rights

to due process, such as hearings and grievance proceedings, cannot be used to create

a property entitlement that a plaintiff does not already have. Id.; see also Alford v.

City of Dallas, 738 S.W.2d 312, 316 (Tex. App.—Dallas 1987, no writ). Because

Jordan’s suit does not involve a vested property right, article I, § 19 does not provide

him with a waiver of immunity.

       Finally, Jordan contends his claims in equity for injunctive, declaratory, and

mandamus relief are allowed by article I, § 29 of the Texas Constitution. The Texas

Supreme Court examined the scope of governmental immunity from equitable

claims in City of El Paso v. Heinrich, 284 S.W.3d 366 (Tex. 2009). As discussed

above, governmental immunity against claims for declaratory relief is waived only

for claims that a statute or ordinance is invalid. Id. at 373 n. 6. With respect to

injunctive and mandamus relief, governmental immunity is waived only as to suits

for prospective injunctive relief against actors in their official capacity for violating

the law. Id. at 373–77. These are known as “ultra vires” claims. Jordan’s claims

do not fall within the ultra vires exception to governmental immunity.

                                         –15–
      Virtually all of the Jordan’s requests for injunctive and mandamus relief seek

the re-grading of his examination and a retroactive promotion. Jordan also requests

payment of the compensation and benefits he would have received if he had been

promoted following the exam. These are requests for retrospective and monetary

relief that are clearly barred by governmental immunity. Id.

      To the extent Jordan seeks prospective equitable relief, ultra vires claims may

be brought only against state actors in their official capacity, not against the state

itself or a governmental entity. Id.; see also Amador v. City of Irving, 05-19-00278-

CV, 2020 WL 1316921, at *9 (Tex. App.—Dallas Mar. 20, 2020, no pet.) (mem.

op.). Because Jordan brought his claims against the Commission, and not its

officials in their official capacity, the ultra vires exception does not apply. Amador,

2020 WL 1316921, at *9.

      Based on the foregoing, we conclude the trial court erred in denying the

Commission’s plea to the jurisdiction. We reverse the trial court’s order and render

judgment dismissing Jordan’s suit for want of jurisdiction.




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE

210377F.P05




                                        –16–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CITY OF GARLAND, TEXAS AND                     On Appeal from the 134th Judicial
GARLAND CIVIL SERVICE                          District Court, Dallas County, Texas
COMMISSION, Appellants                         Trial Court Cause No. DC-20-12515.
                                               Opinion delivered by Justice
No. 05-21-00377-CV           V.                Reichek. Justices Nowell and Carlyle
                                               participating.
JON JORDAN, Appellee

       In accordance with this Court’s opinion of this date, the order of the trial
court denying the plea to the jurisdiction of appellants the CITY OF GARLAND
and the GARLAND CIVIL SERVICE COMMISSION is REVERSED and
judgment is RENDERED that:

      JON JORDAN'S claims against the CITY OF GARLAND and the
      GARLAND CIVIL SERVICE COMMISSION are dismissed for want
      of jurisdiction.

      It is ORDERED that appellants the CITY OF GARLAND, TEXAS and the
GARLAND CIVIL SERVICE COMMISSION recover their costs of this appeal
from appellee JON JORDAN.


Judgment entered May 12, 2022




                                        –17–